215 U.S. 592 (1910)
HUSTON, JUDGE,
v.
STATE OF OKLAHOMA ex rel. HASKELL, GOVERNOR.
No. 325.
Supreme Court of United States.
Motion to dismiss submitted December 20, 1909.
Decided January 3, 1910.
ERROR TO THE SUPREME COURT OF THE STATE OF OKLAHOMA.
Mr. E.G. Spilman for plaintiffs in error.
Mr. A.C. Cruce for defendant in error.
Per Curiam.
Writ of error dismissed for want of jurisdiction. Haire v. Rice, 204 U.S. 291; Corkran Oil Co. v. Arnaudet, 199 U.S. 146; Luther v. Borden, 7 How. 1; Taylor v. Beckham, 178 U.S. 548; case below, 21 Oklahoma, 782.